Agenda
With the agreement of all the groups, a corrigendum to the order of business adopted for today and tomorrow at the sitting on Monday 23 April has been circulated, and I have received a number of motions for its amendment, which are as follows.
Wednesday:
The Group of the European People's Party (Christian Democrats) and European Democrats has moved that the report by Mr Brok on the 2005 annual report on the Common Foreign and Security Policy be deferred to the May part-session in Strasbourg.
Our colleague, Mr Brok, has undergone an operation. He thought that he would be here this week, but that will not be the case. Nevertheless, I can assure you that he is in good health - as we know, he takes care of his health - and he will be with us for the part-session in Strasbourg. That is why I ask you, ladies and gentlemen, to postpone the debate on this report.
(Parliament adopted the motion.)
The Socialist Group in the European Parliament has moved that the report by Mrs Lulling on the approximation of the rates of excise duty on alcohol and alcoholic beverages be deferred to the May part-session in Strasbourg.
on behalf of the PSE Group. - (DE) Mr President, first of all, let me, on behalf of our group, wish Mr Brok all the best and a good recovery.
Moving on to the Lulling report, I spoke with Mrs Lulling today. There are a number of problems - let me be frank about it, particularly in Bulgaria - in connection with the changes that the Lulling report would bring in its wake, and, since we would like to have more talks with Mrs Lulling and also with representatives of the other groups on whether we might not find some consensus on this thorny issue, we move that the debate be deferred to the next part-session in Strasbourg. This is not a matter of party politics, as all political groupings in Bulgaria are affected by this. We would be ill-advised to send out a negative signal now if there is a chance of us after all finding a solution through consensus one or two weeks down the line.
rapporteur. - (FR) Mr President, there is no objective reason why we should not debate my report today in order to put it to the vote tomorrow. This report was adopted within the Committee on Economic and Monetary Affairs after several months of discussion, since the Commission proposal was referred to us on 28 September 2006, as is written down. We debated the proposal at least five times within the Committee on Economic and Monetary Affairs. Everyone was able to voice his or her opinion. The amendments were tabled within the timescales set. They have been translated.
Things being what they are, I obviously understand why the Socialist Group in the European Parliament is proposing this postponement: the Socialists are in favour of increasing the minimum rates of excise duty, while in Bulgaria, they are against doing so. The Socialists are therefore afraid of adopting a position before the European elections. That is why this request for postponement is a blatant lie: in reality, it is based on a political, not objective, reason. I therefore call on my fellow Members to vote against.
(SV) Mr President, we should not show the contempt for democracy entailed in postponing the debate on this report until after the Bulgarian election. It is a hugely important democratic principle that the people, in this case the Bulgarians, should have as much information as possible when they go to the polls. The whole purpose of the proposed postponement is the opposite of that, namely that we should debate this issue only after the Bulgarians have voted. I am resolutely opposed to this move, and all good democrats should oppose it for the same reason.
(Parliament adopted the motion.)
(The agenda was thus determined.)